Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 3 TO SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT

AMENDMENT NO. 3 TO SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT, dated as of June 24, 2016 (this “Amendment”), to the Senior Secured
Debtor-in-Possession Credit Agreement, dated as of April 26, 2016 (as amended,
restated, supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), among SunEdison, Inc., a Delaware corporation and a debtor and
debtor-in-possession (“Borrower”), each lender from time to time party thereto
and DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent (in such capacity,
including any successor thereto, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the parties hereto desire to amend the Credit Agreement (and provide
certain waivers) as provided herein;

NOW, THEREFORE, in consideration of the mutual agreements contained in the
Credit Agreement and herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Unless expressly provided
otherwise, each reference in the Credit Agreement to “this Agreement”, “hereof”,
“hereunder”, “herein”, “hereby” and each other similar reference to the Credit
Agreement, and each reference to the Credit Agreement in any Loan Document
shall, after this Amendment becomes effective, refer to the Credit Agreement as
amended and modified by this Amendment. This Amendment shall constitute a Loan
Document.

SECTION 2. Amendments.

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:

“Third Amendment” means that certain Amendment No. 3 to Senior Secured
Superpriority Debtor-in-Possession Credit Agreement, dated as of the Third
Amendment Effective Date, among the Borrower, the Lenders party thereto and the
Administrative Agent.

“Third Amendment Effective Date” means June 24, 2016.

(b) Section 6.19(e) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(e) On or before June 28, 2016, the Required Lenders shall have approved either
(x) the comprehensive business plan delivered in accordance with Section 4 of
the First Amendment (or a modified version thereof agreed to among the Borrower
and the Required Lenders) or (y) the alternate controlled liquidation budget
delivered in accordance with Section 4 of the First

 

1



--------------------------------------------------------------------------------

Amendment (or a modified version thereof agreed to among the Borrower and the
Required Lenders), and upon approval thereof, the related corresponding 13-week
forecast delivered in accordance with Section 4 of the First Amendment (or a
modified version thereof agreed to among the Borrower and the Required Lenders)
shall become, with the consent of the Required Lenders, the “Budget” then in
effect until a replacement or modified Budget goes into effect in accordance
with Section 6.01(e).”

SECTION 3. Other Agreements. The parties hereto agree that, notwithstanding
anything to the contrary in the Loan Documents:

(a) Withdrawal from Borrower DIP Facilities Blocked Account. On the Third
Amendment Effective Date, the Borrower shall be permitted to withdraw from the
Borrower DIP Facilities Blocked Account an aggregate amount equal to
$20,000,000, which amount shall be for use in accordance with the Budget then in
effect (subject to Permitted Budget Variances) or for Specified Disbursements;
provided that no additional funds may be withdrawn from the Borrower DIP
Facilities Blocked Account during the period beginning on the Third Amendment
Effective Date and ending on (but including) June 29, 2016. In connection with
such withdrawal, the Borrower shall have delivered a DIP Facilities Blocked
Account Withdrawal Notice to the Administrative Agent pursuant to Section 5(b)
of this Amendment.

(b) Certain Collateral and Guaranty Requirements. After giving effect to the
Third Amendment Effective Date, the failure to satisfy any of the covenants set
forth in (i) items 2 and 3 of Schedule 6.17 to the Credit Agreement, (ii)
Section 6.17(b)(vi) of the Credit Agreement or (iii) Section 6.27(ii) of the
Credit Agreement (such covenants and agreements, collectively, the “Specified
Covenants”) shall not constitute a Default or an Event of Default; provided
that, notwithstanding anything to the contrary in this Section 3(b), the failure
to satisfy any Specified Covenant by June 29, 2016 shall, in each case,
constitute an immediate Event of Default.

SECTION 4. Representations and Warranties. Borrower represents and warrants to
the Administrative Agent and the Lenders, as of the Third Amendment Effective
Date, that:

(a) No Default. Immediately after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.

(b) Representations and Warranties True and Correct. Immediately after giving
effect to this Amendment, each of the representations and warranties of the Loan
Parties set forth in the Loan Documents shall be true and correct in all
material respects (or, with respect to any representation or warranty that is
itself modified or qualified by materiality or a “Material Adverse Effect”
standard, such representation or warranty shall be true and correct in all
respects) with the same effect as if made on the Third Amendment Effective Date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date (or, with respect
to any representation or warranty that is itself modified or qualified by
materiality or a “Material Adverse Effect” standard, such representation or
warranty shall be true and correct in all respects as of such earlier date)).

(c) Power, Authorization; Enforceable Obligations. Subject to the terms of the
Final Financing Order, (i) Borrower has the power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
execute, deliver and perform its obligations under this Amendment, (ii) Borrower
has taken all necessary organizational action to authorize the execution,
delivery and performance by the Borrower of this Amendment, (iii) no
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or other Person (other than those

 

2



--------------------------------------------------------------------------------

that have been, or on the Third Amendment Effective Date will be, duly obtained
or made and that are, or on the Third Amendment Effective Date will be, in full
force and effect) is required for the due execution, delivery or performance by
Borrower of this Amendment, (iv) the Amendment has been duly executed and
delivered on behalf of Borrower, and (v) this Amendment constitutes a legal,
valid and binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by (x) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights, and (y)
equitable principles (regardless of whether enforcement is sought in equity or
at law).

SECTION 5. Effectiveness. This Amendment shall become effective on the date (the
“Third Amendment Effective Date”) when the Administrative Agent shall have
received (a) a signed counterpart of this Amendment from the Borrower (on behalf
of itself and each Loan Party) and the Required Lenders and (b) a DIP Facilities
Blocked Account Withdrawal Notice requesting a withdrawal from the Borrower DIP
Facilities Blocked Account in an aggregate amount not in excess of $20,000,000
(it being understood that such DIP Facilities Blocked Account Withdrawal Notice
shall supersede and replace the DIP Facilities Blocked Account Withdrawal
Notices previously delivered to the Administrative Agent on June 17, 2016, June
20, 2016 and June 21, 2016, which previously delivered DIP Facilities Blocked
Account Withdrawal Notices are hereby deemed revoked by the Borrower).

SECTION 6. No Waiver; Continuing Effect. This Amendment shall be effective only
in this specific instance for the specific purpose set forth herein. Except as
otherwise expressly provided herein, the Credit Agreement and the other Loan
Documents are, and shall continue to be, in full force and effect and are hereby
ratified and confirmed in all respects. Except as expressly provided herein, the
execution, delivery and effectiveness of this Amendment shall not operate as an
amendment or waiver of any right, power or remedy of the Administrative Agent or
the Lenders under the Credit Agreement or any other Loan Document, nor
constitute a waiver of, or consent to, any Default or Event of Default now
existing or hereafter arising under the Credit Agreement or any other Loan
Document and the Administrative Agent and the Lenders expressly reserve all of
their rights and remedies under the Credit Agreement and the other Loan
Documents, under applicable law or otherwise.

SECTION 7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND (TO THE EXTENT APPLICABLE)
THE BANKRUPTCY CODE.

SECTION 8. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed signature page of this Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

SECTION 9. Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section of this Amendment applies equally to this entire
Amendment.

SECTION 10. Binding Effect; Assignment. This Amendment shall be binding upon and
inure to the benefit of the Loan Parties, the Administrative Agent and the
Lenders and their respective successors and assigns in accordance with the terms
of the Credit Agreement as amended hereby.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

SUNEDISON, INC., as the Borrower By:  

/s/ Patrick M. Cook

  Name:   Patrick M. Cook   Title:   Vice-President; Capital Markets and
Corporate Finance

[Signature Page to Amendment No. 3 to DIP Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and as a Lender By:  

/s/ Anca Trifan

  Name:   Anca Trifan   Title:   Managing Director By:  

/s/ Benjamin Souh

  Name:   Benjamin Souh   Title:   Vice President

[Signature Pages of Lenders on file with the Borrower and the Administrative
Agent]

 

[Signature Page to Amendment No. 3 to DIP Credit Agreement]